149 U.S. 532 (1893)
CADWALADER
v.
WANAMAKER.[1]
No. 31.
Supreme Court of United States.
Argued April 11, 12, 1893.
Decided May 15, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
*534 Mr. Solicitor General opened for the collectors and the government.
Mr. A.H. Garland followed for the plaintiff in error in No. 151.
Mr. Frank Pritchard followed for the defendants in error in No. 31 and for the defendants in error in No. 860.
*535 Mr. Joseph H. Choate followed for the defendants in error in No. 31 and for the defendants in error in No. 860. Mr. Henry Edwin, Tremain and Mr. Mason W. Tyler were on Mr. Choate's brief.
Mr. Solicitor General closed for the collectors and the government. The following is a summary of his argument.
*539 MR. JUSTICE SHIRAS, after stating the case, delivered the opinion of the court.
It will be observed that the court below was controlled in its charge by the decision of this court in the case of Hartranft v. Langfeld, 125 U.S. 128, and construed that decision as ruling that, if the imported articles were trimmings, and were more generally used for the ornamentation of hats than for any other purpose, then such articles must be regarded as coming within Schedule N of the tariff act of 1883, and subject to a duty of 20 per centum.
An examination of that case, in the light of the extended criticism bestowed upon it in the briefs filed in the present case, satisfies us that the court below did not misinterpret the decision. The case was, in all important respects, like the present one. It was an action by an importer to recover an alleged illegal excess of duties, and wherein ribbons made of silk and cotton, of which silk was the material of chief value, were the articles in question. The testimony on the part of the plaintiff tended to show that the ribbons were chiefly used in making or ornamenting hats, bonnets, and hoods, but that they might be, and sometimes were, used for trimming dresses. The testimony on the part of the defendant tended to show that they were dress trimmings equally with hat trimmings, and were commonly used as much for the one purpose as the other. In this state of the evidence the trial court charged the jury thus: "It is the use to which these articles are chiefly adapted, and for which they are used, that determines their character within the meaning of this clause of the tariff act... . It is the predominant use to which articles are applied that determines the character... . You will, therefore, determine to which use these articles in question are chiefly devoted. If they are hat trimmings, and used for making and ornamenting hats, then the rate of duty was excessive... . *540 The question is simply and purely one of fact, namely, what is the predominant use to which these articles are devoted? As you determine that question you will return your verdict." These instructions were approved by this court, and the judgment of the court below in favor of the importer was affirmed.
It is quite apparent that if the law was correctly laid down in Hartranft v. Langfeld, the court below, in the present case, did not err in its treatment of the subject. Substantially the same question came afterwards before this court in the case of Robertson v. Edelhoff, 132 U.S. 614, on error to the Circuit Court for the Southern District of New York. Again the question was as to the correct classification, under the act of March 3, 1883, of ribbons composed of silk and cotton, in which silk was the component material of chief value. The court below gave peremptory instructions to the jury to find for the plaintiff, the undisputed evidence being that the articles in question were used exclusively as trimmings for ornamenting hats and bonnets, and had a commercial value only for that purpose. And this action of the trial court was approved by this court in an elaborate opinion.
It will be noticed that the case of Robertson v. Edelhoff differs from the case of Hartranft v. Langfeld, and from the present case, in the particular that the fact was conceded that the ribbons in question were exclusively used for hat trimmings, and that question was not submitted to the jury; whereas in the other cases there was conflicting evidence as to the use made of the ribbons, and it was submitted to the jury to find what was the chief or predominant use made of the articles.
In view of these decisions of this court, it is evident that the court below, in the present case, cannot be convicted of error.
A very earnest and able effort has been made, on behalf of the government, to lead us to reconsider the doctrine of those cases.
We have read with care the elaborate briefs submitted to us by the Solicitor General, but as we are unable to accept *541 the conclusions there urged upon us, nothing would be gained by a minute discussion of the several arguments advanced. If the subject had come before us unembarrassed by previous decisions it would have been worthy of a more thorough discussion. As it is, we are content to abide by the views that have heretofore prevailed in this court, expressed in two unanimous decisions.
The judgment of the court below is accordingly
Affirmed.
MR. JUSTICE BREWER and MR. JUSTICE BROWN concurred in the judgment for reasons stated in the dissenting opinion in Hartranft v. Meyer, No. 860, post, 544.
NOTES
[1]  Together with this case were argued the cases of Walker v. Seeberger, No. 151, post, p. 541, and Hartranft v. Meyer, No. 860, post, p. 544.